Case 2:19-cv-00184-UA-MRM Document 24 Filed 05/10/19 Page 1 of 2 PageID 424



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

NAVTECH US SURVEYORS USSA INC.
and NAVTECH US CAPTAIN US
SURVEYORS LLC, a Florida corporation,
as successor to Navtech US Captain US
Surveyors, Inc., a Florida corporation,

       Plaintiffs,

v.                                                   Case No.: 2:19-cv-184-FtM-99MRM

BOAT/US INC.,

       Defendant.
                                             /

                                             ORDER

       This matter comes before the Court upon review of the file. On March 27, 2019, the

Court ordered the parties to file their respective Notices of Pendency of Other Actions. (Doc. 6).

The Notices were due to be filed no later than April 10, 2019. (Id. at 1). Plaintiff has failed to

file the required Notice. Accordingly, the Court hereby ORDERS that no later than May 17,

2019, Plaintiff shall file a Notice of Pendency of Other Actions.

       DONE AND ORDERED in Fort Myers, Florida on May 10, 2019.




Copies furnished to:

Counsel of Record
Case 2:19-cv-00184-UA-MRM Document 24 Filed 05/10/19 Page 2 of 2 PageID 425



Unrepresented Parties




                                     2
